Name: 2003/375/EC: Commission Decision of 21 May 2003 on the designation of the .eu Top Level Domain Registry (Text with EEA relevance) (notified under document number C(2003) 1624)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations;  EU institutions and European civil service;  European construction;  research and intellectual property;  information technology and data processing
 Date Published: 2003-05-24

 Avis juridique important|32003D03752003/375/EC: Commission Decision of 21 May 2003 on the designation of the .eu Top Level Domain Registry (Text with EEA relevance) (notified under document number C(2003) 1624) Official Journal L 128 , 24/05/2003 P. 0029 - 0030Commission Decisionof 21 May 2003on the designation of the.eu Top Level Domain Registry(notified under document number C(2003) 1624)(Text with EEA relevance)(2003/375/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 733/2002 of the European Parliament and of the Council of 22 April 2002 on the implementation of the.eu Top Level Domain(1), and in particular Article 3(1)(a), (b) and (c) thereof,Whereas:(1) According to Article 3(1)(b) of Regulation (EC) No 733/2002 (hereinafter referred to as the Regulation), the Commission is required to designate the Registry which shall be entrusted with the organisation, administration and management of the.eu Top Level Domain after publishing a call for expressions of interest in the Official Journal of the European Union.(2) The Commission published a Call for expressions of interest (2002/C 208/08) in the Official Journal of the European Communities on 3 September 2002, inviting applications from organisations wishing to be selected as the Registry to be entrusted with the organisation, management and administration of the.eu Top Level Domain.(3) The call was closed on 25 October 2002.(4) An evaluation of the applications based on the eligibility criteria and selection criteria provided for in the call for expressions of interest was conducted with the assistance of independent experts evaluators.(5) The evaluators examined the applications and established a priority list ranking the applications according to their overall quality in view of the selection criteria; the application ranking first on the priority list is European Registry for Internet Domains (EURID), second is European Domain Registry Asbl (EUDR) and third is EUREG; the Commission has examined the results arrived at by the evaluators and on this basis endorses the priority list.(6) As provided for in Article 3(1)(c) of the Regulation, the Commission shall enter into a contract with the designated Registry, which shall specify the conditions according to which the Commission supervises the organisation, administration and management of the.eu Top Level Domain by the Registry.(7) A draft service concession contract to be concluded between the Commission and the.eu Top Level Domain Registry was adopted by Commission Decision C(2002) 3161 of 28 August 2002 and published within the call for expressions of interest. Should the condition set forth for the designation of the Registry not be fulfilled or should the contractual negotiations with the organisation designated as the Registry be terminated before the signature of a contract as a result either of the withdrawal of the organisation or where in the opinion of the Commission the conclusion of an appropriate contract is not possible, the Commission reserves the right to open negotiations with another applicant which has submitted an eligible application and has fulfilled the selection criteria.(8) In accordance with Article 6(2) of the Regulation, the Commission sought the opinion of the Communications Committee established by Article 22.1. of Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive)(2); the opinion of the Committee on the designation of the Registry to be entrusted with the organisation, management and administration of the.eu Top Level Domain was delivered on 10 April 2003,HAS ADOPTED THIS DECISION:Article 1European Registry for Internet Domains (EURID) is designated, as the.eu Top Level Domain Registry entrusted with the organisation, management and administration of the.eu Top Level Domain.Article 2The designation is subject to the condition that the members of the European Registry for Internet Domains (EURID) consortium, within three months of the date of entry into force of this decision, submit to the Commission the proof concerning the final establishment of the not-for-profit organisation in accordance with the application of the members of EURID consortium.Article 3This Decision is addressed to the members of the European Registry for Internet Domains (EURID) consortium namely:- DNS Belgium vzw/asbl Koning Leopold I straat 1 bus 2 B - 3000 Leuven- Istituto di Informatica e TelematicaConsiglio Nazionale delle RicercheArea della Ricerca di PisaVia Giuseppe Moruzzi 1 I - 56124 Pisa- Network Information Centre Sweden AB (NIC SE). Sehlstedtsgatan 7 SE - 115 28 Stockholm.Done at Brussels, 21 May 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 113, 30.4.2002, p. 1.(2) OJ L 108, 24.4.2002, p. 33.